United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Salem, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1827
Issued: April 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2009 appellant filed a timely appeal of an October 30, 2008 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation and a
January 30, 2009 decision denying his request for reconsideration without a merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a traumatic injury on July 20, 2008, as alleged; and (2) whether the Office properly
denied appellant’s request for reconsideration without further merit review under 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
On July 22, 2008 appellant, then a 61-year-old laborer, filed a traumatic injury claim
alleging that on July 20, 2008 he sustained toxic smoke inhalation in the performance of duty.
He stopped work on July 21, 2008 and returned on July 22, 2008.
A July 20, 2008 ambulance report from the responding emergency medical technicians
(EMT) noted that appellant was holding a bucket of laker oil that was releasing smoke and
fumes. They also noted appellant’s complaints of dizziness after inhaling smoke and fumes.
Appellant was transported to a local emergency room. In a chest x-ray report of the same date,
Dr. Julie Stiles, a Board-certified diagnostic radiologist, noted a history of smoke inhalation. She
found normal heart size, clear lungs and no pleural effusion or pneumothorax. Dr. Stiles
determined that appellant had no acute cardiopulmonary findings.
In an August 1, 2008 report, Dr. Hon Yee, Board-certified in emergency medicine,
treated appellant for smoke inhalation and dizziness. He indicated that appellant was exposed to
a chemical fire consisting of tar and turpentine within a closed space. Dr. Yee noted that
appellant worked in the building that contained the tar material. He stated that appellant had a
history of asthma. Dr. Yee diagnosed dizziness and “rule out” smoke inhalation.
On September 23, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence.
Appellant submitted an undated statement indicating that on July 20, 2008 he and a
coworker entered a shed after smelling smoke. He reported seeing smoke inside of a bucket,
which he removed and felt dizzy afterward. In a July 20, 2008 statement, appellant’s coworker
reiterated that she and appellant found a barrel with smoke. She noted that appellant felt dizzy
after carrying the barrel outside.
In a July 20, 2008 hospital discharge report, a registered nurse determined that appellant
sustained an inhalation injury. She noted that this type of injury was most commonly seen with
smoke or chemicals at work. A September 26, 2008 report from a physician’s assistant noted
that in the past appellant had intermittent episodes of asthma that were triggered by upper
respiratory infection. The physician’s assistant advised that appellant was last seen for asthma
by his primary care physician in 2004 and had not had any flare-ups since then.
In an October 30, 2008 decision, the Office denied appellant’s claim. It found that the
July 20, 2008 incident occurred as alleged; however, the medical evidence did not provide a firm
diagnosis that could be connected to this event.
On November 25, 2008 appellant requested reconsideration, noting that he was
submitting hospital discharge papers with an attending physician’s signature to establish that he
was treated for inhaling toxic fumes. He attached the July 20, 2008 hospital discharge report,
already of record, that also contained Dr. Yee’s signature dated November 21, 2008.
In a January 30, 2009 decision, the Office denied appellant’s request for reconsideration
without a merit review. It found that the evidence submitted was duplicative and that appellant
did not otherwise meet the requirements for reconsideration.
2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS -- ISSUE 1
The record supports that on July 20, 2008 appellant was exposed to smoke and fumes
while in the performance of duty. However, the medical evidence does not establish that the
accepted exposure caused or aggravated appellant’s claimed condition.
In an August 1, 2008 report, Dr. Yee noted that appellant was exposed to a chemical fire
and complained of smoke inhalation and dizziness. He diagnosed dizziness and to rule out
smoke inhalation. To the extent that he described dizziness as a symptom on examination,

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

Dr. Yee did not provide a firm medical diagnosis.5 He did not specifically address whether any
diagnosed medical condition was caused or aggravated by the accepted workplace exposure.6
Dr. Yee did not provide a medical opinion which explained the reasons why appellant’s fume
exposure on July 20, 2008 caused or contributed to a diagnosed condition. Consequently, his
report is insufficient to establish appellant’s claim.
In a July 20, 2008 chest x-ray report, Dr. Stiles noted a history of smoke inhalation. She
noted normal diagnostic findings with no acute cardiopulmonary findings. As noted, appellant’s
burden of proof includes submitting sufficient medical evidence to establish that the accepted
employment incident caused a personal injury. Dr. Stiles did not address whether appellant
sustained an injury caused by his July 20, 2008 fume exposure at work. Her report is insufficient
to establish his claim.7 For these reasons, appellant did not submit sufficient medical evidence to
establish that he sustained a traumatic injury on July 20, 2008 in the performance of duty.
The Board notes, however, that the issue of reimbursement of appellant’s medical
expenses is not in posture for decision.
This case is similar to Val D. Wynn.8 The employee experienced weakness and chest
pain as a result of his employment and was transported from the employing establishment health
unit to a local community hospital. The Board affirmed the denial of the employee’s claim for
compensation as no firm medical diagnosis had been established. The Board remanded the case
to the Office for development on whether he was entitled to reimbursement of medical expenses.
The Board stated:
“Ordinarily, when an employee sustains a job-related injury which may require
medical treatment, the designated agency official shall promptly authorize such
treatment by giving the employee a properly executed CA-16 within four hours.
However, ‘cases of a doubtful nature, so far as compensability is concerned, shall
be referred ... using a CA-16 for medical services.... In cases of an emergency or
cases involving unusual circumstances the Office may, in the exercise of its

5

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that a treatment note without a firm
diagnosis was of insufficient probative value); see also Larry M. Leudtke, Docket 03-1564 (issued September 2,
2003) (where the Board found that the diagnoses of dizziness, headache, light-headedness and anxiety described
symptoms and did not constitute a firm diagnosis of a medical condition).
6

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

The record also contains reports from a registered nurse, physician’s assistant and emergency medical
technicians. However, these reports are of no probative value as none of these care providers is a physician as
defined under the Act and, therefore, they are not competent to provide a medical opinion. See David P. Sawchuk,
57 ECAB 316 (2006) (lay individuals such as physicians’ assistants, nurses and physical therapists are not
competent to render a medical opinion under the Act); Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held
that medical opinion, in general, can only be given by a qualified physician). See also 5 U.S.C. § 8101(2).
8

40 ECAB 666 (1989).

4

discretion, authorize treatment otherwise … than by a Form CA-16, or it may
approve payment for medical expenses incurred other than by a Form CA-16.’
“In this case, the medical personnel at the employing establishment’s health unit
authorized appellant’s transport by government personnel and vehicle to
Muhlenberg Community Hospital for examination by a physician within four
hours of the employment incident. The Office has failed to determine whether,
under these facts, such emergency or unusual circumstances were present in a
case of a ‘doubtful nature.’”9
Although the Office adjudicated and denied appellant’s claim of injury, it did not
adjudicate the issue of whether appellant should be reimbursed for medical expenses incurred.
The case will be remanded for further development of this issue.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.10 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.11
ANALYSIS -- ISSUE 2
Appellant’s reconsideration request consisted of a November 25, 2008 statement
indicating that he was submitting a hospital discharge report signed by a physician who noted he
was treated for inhaling toxic fumes. However, his assertions did not advance a relevant legal
argument not previously considered by the Office. Appellant also did not demonstrate that the
Office erroneously applied or interpreted a specific point of law.
The hospital discharge report of November 21, 2008 is new since the previous version of
the report was only signed by a nurse and not a physician, however, is not relevant because it
does not provide support that appellant’s fume exposure at work on July 20, 2008 caused or
aggravated a diagnosed medical condition. Instead, it provides general information and
discharge instructions for a person who has had an inhalation injury. This report is insufficient
to require reopening of the claim for a merit review.

9

This policy is found in the Office’s Federal Procedure Manual, Part 3 -- Medical, Authorizing Examination and
Treatment, Chapter 3.300.3(a)(3) (October 1990).
10

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

11

K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

5

Because appellant’s request for reconsideration does not meet at least one of the criteria
required to reopen a case, the Board finds that the Office properly denied appellant’s request for
reconsideration without a merit review.
On appeal, appellant notes that he has submitted a new report from Dr. Yee. However,
the Board may not consider this evidence for the first time on appeal. It may only review
evidence that was of record at the time the Office issued its final decision.12
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on July 20, 2008 in the performance of duty. The Office properly
denied appellant’s request for reconsideration without a merit review. The case will be returned
for consideration of whether appellant’s medical expenses should be reimbursed.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated January 30, 2009 and October 30, 2008 are affirmed in finding that appellant did
not meet his burden of proof and set aside as to the issue of reimbursement. The case is
remanded for further action in conformance of this decision.
Issued: April 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 501.2(c).

6

